LyoN, J.
The principal question presented by this appeal is, Did the service and return- of the warrant of attachment confer upon the justice jurisdiction of the defendant? If not, it is solely because the warrant required the defendant to appear and answer to Knee in behalf of the plaintiffs. An unnecessary and blundering attempt was made to show in the warrant that Knee had instituted the suit in behalf of the plaintiffs; yet it would be a most insulting reflection upon the intelligence of the defendant to believe, or even suspect, that lie could possibly have been misled by it, or could have doubted for a moment that he was summoned to answer the suit of the plaintiffs. The warrant shows plainly enough- on its face that the plaintiffs alone were the persons making a claim' against him and to whose action he was required to answer; and this is not obscured by the unnecessary statement therein to the effect that they were represented by Knee. The very ingenious argument of counsel, and the cases which he cites, have failed to convince us to the contrary.
Regarding substance rather than mere form, we hold that the words in the warrant,' “ G. W. Knee in behalf of,” have no legal significance whatever, and must be rejected as surplusage. It follows that the justice had jurisdiction of the defendant, and that the judgment cannot be disturbed on certiorari.
*634An objection is made to the form of the judgment. We think it is in proper form — at least, we discover no defect in it going to the jurisdiction of the justice.
The j udgment of the circuit court is reversed, and the cause will be remanded, with directions to affirm the judgment of the justice.
By the Ooivrt.— So ordered.